                        Case 21-50218-KBO          Doc 12     Filed 06/14/21       Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                    Bankruptcy Case No.: 19−12153−KBO
Bayou Steel BD Holdings, L.L.C.
     Debtor                                               Bankruptcy Chapter: 7
__________________________________________

George L. Miller

      Plaintiff                                           Adv. Proc. No.: 21−50218−KBO

      vs.

Proler Southwest Inc.

      Defendant(s)

                                            JUDGMENT BY DEFAULT

       On 6/11/2021, default was entered against defendant(s) Proler Southwest Inc.. The plaintiff has requested entry
of judgment by default, has filed an affidavit of the amount due, and has stated that this/these defendant(s) is/are not
in the military service. Furthermore, it appears from the record that this/these defendant(s) is/are not an infant or
incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by Fed.R.Bankr.P. 7055,
judgment is entered against this/these defendant(s) in favor of the plaintiff as follows:

       Judgment is entered against defendant(s) Proler Southwest Inc. in the amount of $75,000.00 plus court filing
costs in the amount of $350.00 .




Date: 6/14/21

                                                                               Una O'Boyle, Clerk of Court




(VAN−433b)
